This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2   DEUTSCHE BANK NATIONAL TRUST
 3   COMPANY, AS TRUSTEE OF THE
 4   HOME EQUITY MORTGAGE LOAN
 5   ASSET-BACKED TRUST SERIES
 6   INABS 2005-C, HOME EQUITY MORTGAGE
 7   LOAN ASSET-BACKED CERTIFICATES,
 8   SERIES INABS 2005-C UNDER THE
 9   POOLING AND SERVICING AGREEMENT
10   DATED SEPTEMBER 1, 2005,

11          Plaintiff-Appellee,

12 v.                                                                            NO. 34,942

13   EARNEST M. LUCERO a/k/a ERNEST
14   M. LUCERO, CATHY I. LUCERO, and
15   THE STATE OF NEW MEXICO
16   DEPARTMENT OF TAXATION
17   AND REVENUE,

18          Defendants-Appellants.

19 APPEAL FROM THE DISTRICT COURT OF SAN MIGUEL COUNTY
20 Abigail Aragon, District Judge

21 Rose L. Brand & Associates, P.C.
22 Karla K. Poe
23 Albuquerque, NM

24 for Appellee
 1 Ernest M. Lucero
 2 Cathy I. Lucero
 3 Las Vegas, NM

 4 Pro Se Appellants

 5                            MEMORANDUM OPINION

 6 KENNEDY, Judge.

 7   {1}   Defendants-Appellants (Homeowners) appeal in a self-represented capacity

 8 from the district court’s ruling that Plaintiff-Appellee Deutsche Bank National Trust

 9 Company (Bank) has standing to enforce the note and the mortgage. [RP Vol.II/274,

10 311] Our notice proposed to dismiss for lack of a final order. Homeowners did not file

11 a response to our notice, and Bank filed a response in support. For reasons provided

12 in our notice, we dismiss for lack of a final order.

13   {3}   IT IS SO ORDERED.



14                                                _______________________________
15                                                RODERICK T. KENNEDY, Judge


16 WE CONCUR:



17 ___________________________________
18 JAMES J. WECHSLER, Judge



                                              2
1 _________________________________
2 LINDA M. VANZI, Judge




                                  3